Title: To Thomas Jefferson from John Barnes, 1 May 1799
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia 1st. May 1799.

since my last respects, of the 6th: Ulto. I am without any of your favrs:, or Ansr: to mine 17th March when I inclosed Six certificates (42 shares 8 ⅌Ct loan) on Mr Shorts a/c to be transferred & returned (Tho not, very Material)—as I can—without them—Continue to pay their monthly Installmts.—
but I am, no less uneasy—least, Accident, or indisposition may have intervened.
your ill fated, Chimney piece Mr Dorsey took charge off—which on Bd: the Vessel from Richmond—and I excused myself, from paying frt: & ca on stateing to him—the very extry: trouble & expence you had already been at on said—a/c
The inclosed letter to yr: address Mr: Coxe handed me Yesterday—requesting me to forward, it, ⅌ very first Opportunity—
I still hope—Saturdays Mail—will not fail, to hand—me—your long expected favr.
I am Sir, your Obedt. Hble servant

John Barnes

